TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED MAY 5, 2021



                                      NO. 03-19-00406-CR


                                    Irving Torres, Appellant

                                                v.

                                  The State of Texas, Appellee




          APPEAL FROM THE 264TH DISTRICT COURT OF BELL COUNTY
              BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
                  AFFIRMED -- OPINION BY JUSTICE KELLY




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in

the judgment. Therefore, the Court affirms the trial court’s judgment of conviction. Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.